DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 17-34 are pending in the application and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to fully disclose a description of exemplary materials meeting the limitations of 17-19, 21, 23, and 29 and generally repeats the limitations of these claims (see [0016], [0033]-[0034], [0038]). The disclosure merely provides nano- or microcrystalline diamond or zirconium oxide as examples of the protective layer material ([0039]), but fails to explicitly disclose the properties of these materials and whether the two materials have the claimed properties. 

Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation. 

Claims 17-19, 21, 23, and 29 recite a broad genus of protective layer, defined only functionally in the claims, without identifying, in either the claims or the specification, any species within the recited genus. In other words, the claims are merely recitations of intended results without any recitation of the materials necessary to achieve these results. Additionally, claims 18-19 and 23 recite the protective layer has a property, but fail to quantify the property or otherwise recite a degree to which the protective layer adheres to silicon nitride (claim 18), is chemically resistant to boric acid/lithium hydroxide/potassium hydroxide (claim 19), or is thermal shock resistant (claim 23). All materials have these various properties, but each material is defined or distinguished by a value metric of that property. The claims are overly broad to the extent that a skilled artisan would not necessarily be able to determine the claimed criteria for the protective layer and select a suitable protective layer material. 
The nature of the invention and the state of the prior art indicate that a complete disclosure of suitable protective layer materials would be required to enable one of ordinary skill in the art to make and use the invention. For example, paragraphs [0010]-[0016] suggest that the protective layer of the face plate is central to obtaining improved performance over the prior art face plate structures. Furthermore, there is no disclosure in the specification to suggest that the protective layer material is well-known in the art.
The level of predictability in the art and the amount of direction provided by the inventor also suggest that a complete disclosure of suitable protective layer materials would be required to enable a skilled artisan to make and use the claimed invention. To the examiner's knowledge, there exists no guide readily available listing suitable protective layer materials for face plates from which one could select a material based on the criteria provided in the specification. Rather, the inventors set forth vague selection criteria without identifying how one would make a determination based on the criteria.
Undue experimentation would be required to make and use the claimed invention. The protective layer material 1) is chemically inert to superheated water at a temperature greater than or equal to 200°C and under pressure (claim 17); 2) has adherence properties with silicon nitride (claim 18); 3) has chemical resistance properties to boric acid and/or lithium hydroxide and/or potassium hydroxide (claim 19); 4) has a hardness configured to withstand friction and scratches (claim 21); 5) has thermal shock resistance properties (claim 23); and 6) is configured to withstand erosion caused by water under normal conditions and accidental conditions of the SBO type (claim 29). The range of materials that meet these criteria is virtually limitless and it would be unreasonable to expect a skilled artisan to complete the experimentation to identify a suitable protective layer with acceptable properties for use in a face plate of a reactor.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17-19, 21, 23, and 29 recite functional limitations or desired results of the “protective layer” and do not clearly define the metes and bounds of the structure or materials required to perform the claimed limitations. For example, claim 18 recites “the protective layer has adherence properties with the silicon nitride of the face plate.” This is merely a recitation of what the protective layer does rather than what it is and simply 

Claim 17 recites the limitations “the sealing” in line 2 and “the primary circuit” and “the atmosphere” in line 3. There is insufficient antecedent basis for these limitations in the claim.

Claims 18-19 and 23
Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Claims 17-21 and 23-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2015/011142 (“Tebby”) (citations refer to corresponding US Publication No. 2016/0230891) or Tebby in view of US Patent No. 4,871,297 (“Boes”).

Regarding claim 17, Tebby discloses (see Tebby, Figs. 1-2, 4) a face plate (10, 11) of a seal package (1) for a sealing system (generally Tebby, Figs. 1-2) of a shaft (4) of a primary reactor coolant pump in a nuclear reactor (Tebby, Abstract, Figs. 1-2, [0043]), the face plate configured to provide the sealing between the primary circuit (8) and the atmosphere (9) (Tebby, Abstract, Figs. 1-2, [0003], [0014]), the face plate comprising:
a surface (12) covered by a protective layer (13) made from a material that is chemically inert to superheated water at a temperature greater than or equal to 200°C and under pressure (Tebby, Fig. 4, [0048]; the protective layer is made from nano- or micro-crystalline diamond, which is chemically inert in the claimed conditions, as 1, see Material Properties, and US Publication No. 2008/0219396, see [0031]), the face plate being made of silicon nitride (Tebby, [0026]). 

	Although Tebby does not explicitly disclose the protective layer is made from a nonporous material, Tebby discloses the protective layer is continuous and totally covers the surface of the face plate (Tebby, Fig. 4, [0025], [0027]), which suggests that the protective layer is nonporous. A person having ordinary skill in the art before the effective filing date (“POSA”) would have found it obvious to make the layer of Tebby nonporous for the predictable purpose of protecting the underlying structure from adsorbing Fe2+ ions (Tebby, [0015], [0047]). 

	Alternatively, Boes teaches (see Boes, Figs. 3, 6) a face plate (46, 52) of a seal package (38) for a sealing system (generally, Boes, Fig. 3) of a shaft (34) of a reactor coolant pump (14) in a nuclear reactor, the face plate comprising a surface (58, 64) covered by a protective layer (74) made from a nonporous material (Boes, Fig. 3, 6, 6:3-15, 6:22-24).

	It would have been obvious to a POSA to make the protective layer of Tebby nonporous as taught by Boes for the predictable purpose of preventing the surfaces of the face plates from absorbing liquid. 

Regarding claim 18, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has adherence properties with the silicon nitride of the face plate (Tebby, Fig. 4, [0047]; the protective layer covers and is attached to the silicon nitride of the face plate and therefore has adherence properties with the silicon nitride). 

Regarding claim 19, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has chemical resistance properties to boric acid and/or lithium hydroxide and/or potassium hydroxide (Tebby, [0048]; the protective layer is made from diamond, which has chemical resistance properties to strong acids and bases, such as boric acid, lithium hydroxide, and potassium hydroxide, as evidenced by at least “Diamond”1, see Material Properties).

Regarding claim 20, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has a homogenous thickness (Tebby, Fig. 4).

Regarding claim 21, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has a hardness configured to withstand friction and scratches (Tebby, [0048]; Tebby discloses the protective layer is made from diamond which is known to have a hardness configured to 1, see Material Properties).

Regarding claim 23, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has thermal shock resistance properties (Tebby, [0048]; the protective layer is made from diamond, which has thermal shock resistance properties, as evidenced by at least “Diamond for Optical Materials”2, see Abstract).

Regarding claim 24, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer is made from micro- or nanocrystalline diamond (Tebby, [0048]).

Regarding claims 25-27, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has a thickness between 0.2 and 2 micrometers (Tebby, [0049]; the protective layer may have a thickness of 2 micrometers, which falls within the claimed ranges). 

Regarding claim 28
Regarding claim 29, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer is configured to withstand erosion caused by water under normal conditions and accidental conditions of the SBO type (Tebby, [0011], [0048]; the protective layer is made from diamond, which is chemically inert, has a hardness configured to withstand friction and scratches, and is therefore configured to withstand erosion cause by water under normal conditions and accidental conditions, as evidenced by at least “Diamond”1, see Material Properties, and US Publication No. 2008/0219396, see [0031])

Regarding claim 30, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the face plate is a floating face plate (11) or a rotary face plate (10) (Tebby, [0047]).

Regarding claim 31, Tebby discloses a seal package (1) (Tebby, Fig. 2) comprising:
at least one of the face plate (10, 11) (Tebby, Fig. 2).  

Tebby or Tebby in view of Boes teaches the face plate according to claim 17 as discussed above.

Regarding claim 32, Tebby discloses a sealing system (generally Tebby, Figs. 1-2) of a shaft (4) for a primary reactor coolant pump in a nuclear reactor (Tebby, Abstract, Figs. 1-2, [0043]) comprising:
at least one of the seal package (Tebby, [0043]).

Tebby or Tebby in view of Boes teaches the seal packaging according to claim 31 as discussed above.

Regarding claim 33, although Tebby does not explicitly disclose a primary reactor coolant pump of a nuclear reactor, Tebby suggests that its shaft sealing system is suitable for use in such a pump (Tebby, Abstract, [0043]). Accordingly, a POSA would have found it obvious to utilize the shaft sealing system according to claim 32 as taught by Tebby or Tebby in view of Boes in a primary reactor coolant pump of a nuclear reactor. 

Regarding claim 34, although Tebby does not explicitly disclose a pressurized water reactor, Tebby suggests that its sealing system is suitable for use in a primary reactor coolant pump of such a reactor (Tebby, Abstract, [0043]). Accordingly, a POSA would have found it obvious to utilize the primary reactor coolant pump according to claim 33 as taught by Tebby or Tebby in view of Boes in a pressurized water reactor. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tebby, or Tebby in view of Boes, further in view of US Publication No. 2011/0012313 (“Lev”).
Regarding claim 22, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17, but Tebby does not explicitly teach the roughness of the protective layer or the active surface of the face plate. 

Lev teaches (see Lev, Fig. 2) a nanocrystalline diamond coating (74) for a sealing surface (44), the coating having a roughness equivalent to the roughness of the sealing surfaces (Lev, Fig. 2, [0028]; the coating fills the inter-asperity voids of the sealing surface then overflows into a smooth surface, therefore the surface of the coating in contact with the sealing surface has the same roughness as the sealing surface).

A POSA would have been motivated to combine Lev with Tebby or Tebby-Boes because Lev teaches a protective layer having a roughness equivalent to the roughness of the surface on which it is applied reduces the surface roughness of the sealing surfaces and provides a tighter seal (Lev, [0028]). 

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Diamond
        2 Robert D. Clay, John P. Clay, "Diamond For Optical Material," Proc. SPIE 0505, Advances in Optical Materials, (26 December 1984); doi: 10.1117/12.964627